Case 1:19-mc-00619 Document 1-1 Filed 10/28/19 Page 1 of 1

ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND * COURT OF APPEALS
* OF MARYLAND
Pa
Vv. *
* Misc. Docket AG
* No. 47
JAMES KEVIN REED * September Term, 2019
ORDER

UPON CONSIDERATION of the Joint Petition for Disbarment by Consent filed
pursuant to Maryland Rule 19-736 by the Attorney Grievance Commission of Maryland
and the Respondent, James Kevin Reed, wherein the Respondent acknowledges that
sufficient evidence exists to establish he violated Maryland Attorneys’ Rules of
Professional Conduct (MARPC) 1.4 (Md. Rule 19-301.4), 1.15(a) & (d) (Md. Rule 19-
301.15), 8.1(a) & (b) (Md. Rule 19-308.1) and 8.4(a)(b)(c) & (d) (Md. Rule 19-308.4),
Maryland Rules 19-407(a) and 19-410, and § 10-306 of the Business Occupations and
Professions Article of the Maryland Code, it is this 24th day of October, 2019,

ORDERED, by the Court of Appeals of Maryland, that James Kevin Reed, is hereby
disbarred from the practice of law in the State of Maryland, effective immediately; and it
is further

ORDERED, that the Clerk of this Court shall strike the name of James Kevin Reed
from the register of attorneys in this Court, notify the Respondent of such.action, and

comply with the notice provisions of Maryland Rule 19-761(b).

/s/ Robert N. McDonald
Senior Judge
